         Case 1:18-cv-11149-VEC Document 27 Filed 03/05/19 Page 1 of 1
            LEE LITIGATION GROUP, PLLC
                                  30 EAST 39TH STREET, SECOND FLOOR
                                         NEW YORK, NY 10016
                                           TEL: 212-465-1180
                                           FAX: 212-465-1181
                                       INFO@LEELITIGATION.COM


WRITER’S DIRECT:          212-465-1188
                          cklee@leelitigation.com
Via ECF                                                                       March 5, 2019
The Honorable Valerie E. Caproni, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007
                 Re:      Balderas v. 8 Chelsea Corp. d/b/a Riko Peruvian Cuisine, et al.
                          Case No. 18-CV-11149 (VEC)
Dear Judge Caproni:
       We are counsel for Plaintiff in the above-referenced matter. We submit this letter in
response to Defendants’ motion to compel arbitration that was filed yesterday on March 4, 2019,
and respectfully request that the briefing for the motion be stayed until after the parties’ have
engaged in the court-ordered mediation currently scheduled for March 26, 2019.
        Since the commencement of this action on November 29, 2018, the parties have been in
discussions regarding the purported arbitration agreement between Plaintiff and Defendants.
However, the parties were unable to agree on the enforceability of the arbitration agreement
particularly due to its “arbitration fees and costs” provision for which the parties had differing
interpretations.
        We have also attempted to engage in settlement discussions with Defendants for early
resolution of Plaintiff’s claims. On December 20, 2018, Plaintiff sent Defendants his calculation
of damages and made a settlement demand based on such calculation. To this date, however,
Defendants have not made any settlement offer. On February 8, 2019, the Court referred this
matter to the S.D.N.Y. mediation program, and the mediation session is currently scheduled for
March 26, 2019.
        Based on the foregoing, Plaintiff respectfully requests a stay of briefing for Defendants’
motion to compel arbitration until a date after the scheduled mediation. Plaintiff seeks the stay so
that he can limit litigation expense and focus their resources on the upcoming mediation. Within
one week of the mediation, the parties will submit a joint letter informing the Court whether they
were able to reach a settlement of the matter. In the event the parties do not settle at mediation,
the parties will propose a briefing schedule as to Defendants’ pending motion.
       We thank the Court for its time and consideration.

Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

cc: all parties via ECF
